UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7236



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SYLVESTER BLAINE COLEMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-98-14, CA-01-51-3)


Submitted:   November 21, 2002            Decided:   December 2, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sylvester Blaine Coleman, Appellant Pro Se. Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sylvester Coleman seeks to appeal the district court’s order

denying relief on his motions filed under 28 U.S.C. § 2255 (2000),

and 18 U.S.C. § 3582(c)(2) (2000). The district court referred this

case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(2000). The magistrate judge recommended that relief be denied and

advised Coleman that the failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.     Despite this warning, and

although he was given an extension of time to do so, Coleman failed

to object to the magistrate judge’s recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.      See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).    Coleman has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED


                                2